Exhibit 10.1

September 7, 2012

JPMorgan Chase Bank, N.A.

2200 Ross Avenue, Third Floor

Dallas, Texas 75201

Attention: Kimberly A. Bourgeois

 

  Re: Thirteenth Amendment to Credit Agreement dated as of January 18, 2008
among Approach Resources Inc. (“Borrower”), JPMorgan Chase Bank, N.A. and the
institutions named therein (“Lenders”) and JPMorgan Chase Bank, N.A., as Agent
(“Agent”)

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement dated as of
January 18, 2008 among Approach Resources Inc., a Delaware corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Agent (“Agent”), and the Lenders
that are signatory parties hereto (the “Lenders”), as amended by amendments
dated February 19, 2008, May 6, 2008, August 26, 2008, April 8, 2009, July 8,
2009, October 30, 2009, February 1, 2010, May 3, 2010, October 21, 2010, May 4,
2011, October 7, 2011, December 20, 2011 and as of the date hereof (as amended,
the “Loan Agreement”). All capitalized terms herein shall have the meanings
ascribed to them in the Loan Agreement.

Pursuant to this Thirteenth Amendment (the “Amendment”), Agent, Lenders and
Borrower agree, effective as of the date hereof, to amend the Loan Agreement
according to the terms and provisions set forth below.

1. The definition of Pre-Approved Contracts in Section 1 of the Loan Agreement
is hereby deleted in its entirety and the following is substituted therefor:

“Pre-Approved Contracts means any contracts or agreements entered into in
connection with any Rate Management Transaction which are designed to hedge,
provide a price floor for, or swap crude oil or natural gas or otherwise sell up
to (i) 100% of Borrower’s and Guarantors’ Projected Production for the period
from the commencement date of such Rate Management Transaction until the last
day of the thirty-sixth (36th) month following the commencement date of such
Rate Management Transaction, (ii) 85% of Borrower’s and Guarantors’ Projected
Production for the period from the last day of the thirty-sixth (36th) month of
such Rate Management Transaction until the last day of the sixtieth (60th) month
following the commencement date of such Rate Management Transaction, or (iii) in
the case of Rate Management Transactions resulting in a floor price per barrel
or mcf, not more than 100% of Borrower’s and Guarantors’ Projected Production
(in each case with oil and gas calculated separately), and for Rate Management
Transactions with Termination Dates of no more than sixty (60) months.”



--------------------------------------------------------------------------------

2. Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent, unless specifically waived
in writing by Lenders:

(a) The Amendment. Borrower, each Guarantor and the Required Lenders shall have
duly and validly executed and delivered this Amendment to Agent.

(b) Representations and Warranties. The representations and warranties contained
in the Loan Agreement and in the other Loan Documents shall be true and correct
in all material respects as of the date hereof, as if made on the date hereof.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing.

(d) Corporate/Partnership Proceedings. All corporate and/or partnership
proceedings, taken in connection with the transactions contemplated by this
Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent, and its legal counsel.

3 Ratification by Guarantors. Each Guarantor hereby ratifies and reaffirms all
of its obligations under its Guaranty Agreement (the “Guaranty”) of Borrower’s
obligations under the Loan Agreement, as amended hereby. Each Guarantor also
hereby agrees that nothing in this Amendment shall adversely affect any right or
remedy of Lenders under the Guaranty and that the execution and delivery of this
Amendment shall in no way change or modify its obligations as guarantor under
the Guaranty. Although each Guarantor has been informed by Borrower of the
matters set forth in this Amendment and such Guarantor has acknowledged and
agreed to the same, such Guarantor understands that Agent has no duty to notify
such Guarantor or to seek such Guarantor’s acknowledgment or agreement, and
nothing contained herein shall create such a duty as to any transaction
hereafter.

4. Representations and Warranties. By executing this Amendment, Borrower hereby
represents, warrants and certifies to Lenders that, as of the date hereof,
(a) there exists no Event of Default or events which, with notice or lapse of
time, would constitute an Event of Default; (b) Borrower has performed and
complied with all agreements and conditions contained in the Loan Agreement or
the other Loan Documents which are required to be performed or complied with by
Borrower; and (c) the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true in all material respects, with
the same force and effect as though made on and as of the date hereof (except to
the extent that such representations and warranties related solely to an earlier
date).

5. Confirmation and Ratification. Except as affected by the provisions set forth
herein, the Loan Agreement shall remain in full force and effect and is hereby
ratified and confirmed by all parties. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lenders under the Loan Agreement or the
other Loan Documents.

 

2



--------------------------------------------------------------------------------

6. Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement, the Loan Documents and such other documents to
the Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.

7. Multiple Counterparts. This Amendment may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one agreement. No
party to this Amendment shall be bound hereby until a counterpart of this
Amendment has been executed by all parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.

8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

9. Final Agreement. THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND ALL
PROMISSORY NOTES AND OTHER LOAN DOCUMENTS EXECUTED PURSUANT THERETO OR HERETO,
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF THE PARTIES.

Please signify your acceptance to the foregoing terms and provisions by
executing a copy of this Amendment at the space provided below.

[Signature Pages to Follow]

 

3



--------------------------------------------------------------------------------

Very truly yours, BORROWER: APPROACH RESOURCES INC.,a Delaware corporation By:  

/s/ J. Ross Craft

  J. Ross Craft, President and Chief Executive Officer GUARANTORS: APPROACH
OIL & GAS INC.,a Delaware corporation By:  

/s/ J. Ross Craft

  J. Ross Craft, President and Chief Executive Officer APPROACH RESOURCES I,
LP,a Texas limited partnership By:   Approach Operating, LLC,  

a Delaware limited liability company,

its general partner

By:  

Approach Resources Inc.,

a Delaware corporation,

its sole member

By:  

/s/ J. Ross Craft

  J. Ross Craft, President and Chief Executive Officer

 

 

[Signature Page]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO

effective as of the date and year

first above written:

AGENT:

 

JPMORGAN CHASE BANK, N.A.

By:   /s/ David Morris  

 

  David Morris, Authorized Person

LENDERS:

 

JPMORGAN CHASE BANK, N.A.

By:   /s/ David Morris  

 

  David Morris, Authorized Person

 

[Signature Page]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,
Lender and Documentation Agent By:  

/s/ Paul J. Pace

Name:   Paul J. Pace Title:   Senior Vice President

 

[Signature Page]



--------------------------------------------------------------------------------

THE FROST NATIONAL BANK By:  

/s/ Alex G. Zemkoski

  Alex G. Zemkoski, Vice President

 

[Signature Page]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:   /s/ Don J. McKinnerney  

 

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

[Signature Page]